DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Hamburg on 1/26/2022.

The application has been amended as follows: 
TO THE CLAIMS:
Cancel claims 1 and 2.
Amend claim 3 as follows:

(Currently Amended) The optical power supply converter according to claim 4 [[2]], wherein the support substrate is a silicon substrate

C. Amend claim 4 as follows:
4. (Currently Amended) An optical power supply converter having a semiconductor light receiving element comprising a light receiving section on a main surface of a semiconductor substrate, the light receiving section on the main surface 
the semiconductor substrate has an exposed back surface and four exposed inclined end surfaces each of which intersects the main surface at an acute angle; 
the semiconductor substrate is configured so that light incident on the back surface is refracted so as to be incident perpendicular to the light receiving section on the main surface and light incident on [[the]] each inclined end surface from a parallel direction or an oblique direction with respect to the main surface is refracted so as to be incident on the light receiving section on the main surface and overlap with the light incident perpendicular to the light receiving section on the main surface; 
a support substrate for supporting the semiconductor light receiving element is provided,
the support substrate is provided with four reflecting portions each spaced from a respective one of the four inclined end surfaces, and
each of the four reflecting portions is facing a respective one of the four inclined end surfaces and is configured to reflect light 
onto a respective one of the four inclined end surfaces.



Reasons for Allowance

None of the prior art, alone or in combination, discloses, suggests or renders obvious the claimed optical power supply converter comprising a semiconductor substrate that has an exposed back surface and four exposed inclined end surfaces each of which intersects a main surface at an acute angle; and a support substrate which is provided with four reflecting portions each spaced from a respective one of the four inclined end surfaces, and each of the four reflecting portions is facing a respective one of the four inclined end surfaces and is configured to reflect light onto a respective one of the four inclined end surfaces in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726